Citation Nr: 1404334	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

When this case was most recently before the Board in September 2013, it was decided in part and remanded in part.


FINDING OF FACT

A chronic low back disorder was not present until more than one year following the Veteran's discharge from service, and no current low back disorder is etiologically related to active service.  


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the low back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's April 2008 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with a VA examination in April 2013 to determine the etiology of his low back disability.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and lay statements.  Because the examiner's opinion was inadequate, an addendum opinion was provided in September 2013 pursuant to a Board remand that substantially complied with the remand's directives.  Therefore, the Board has found the examination reports to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran contends that service connection is warranted for a low back disability as it is related to service.

The Veteran's service treatment records show that his first recorded in-service complaint of back pain was in April 1993, when he reported mild low back pain that increased when he laid down and caused him to have trouble sleeping.  He had bilateral thigh pain.  There was mild low back pain on range of motion, but range of motion was full. 

In January 1994, while still in service, the Veteran complained of numbness and tingling in his right hand, and numbness in his right foot, while exercising.  He stated that these symptoms had occurred for two months and that pain, numbness, and tingling radiated from his right arm down to his right-foot toes.  Musculoskeletal and neurological exams showed normal results.  The physician diagnosed paresthesias and said the etiology was unknown. 

The next day, a second physician diagnosed paresthesias of the right hand and foot.  The Veteran told this physician that symptoms had begun eight months beforehand.  Musculoskeletal and neurological exams showed normal results.  

Upon retirement from service, the Veteran noted in a Report of Medical History that he had foot trouble and recurrent back pain.  However, the examiner noted that the Veteran's back pain was present in the past, rather than currently.  The report of the retirement examination shows that the Veteran's back was found to be normal on clinical evaluation.

The earliest post-service medical evidence of a back disability is the report of an April 2004 MRI, which shows that the Veteran was found to have disc degeneration with mild concentric annular bulging without evidence of focal disc herniation.  The physician noted that the findings had not changed significantly in comparison to findings in 2002.  Records pertaining to the findings in 2002 are not of record, and are not available.  

The Veteran regularly saw private physicians from May 2005 to February 2008.  He consistently complained of low back pain.  In May 2006, a physician diagnosed lumbosacral degenerative disc disease with intractable low back pain, as well as lumbosacral radiculopathy.  

In April 2008, two of the Veteran's co-workers (who had known the Veteran for 8 or less years) and a friend (who had known the Veteran for 2 years) provided statements saying that the Veteran complained regularly of pain in his low back and legs.  The Veteran's ex-wife also provided a statement contending that the Veteran had had back pain since she met him in 1991.  

In March 2010, the Veteran alleged in his Form 9 that he had complained of tingling and numbness in his leg and hands for at least five years before he left service.  The only report of numbness and tingling of record is from six months before he left service.

The Veteran had a Board hearing in October 2012.  In it, he reported that he worked as a boiler technician in service, which required him to lift heavy machinery and carry heavy tools.  He stated that his back problems were constant once they started and that he went to the doctor multiple times for paresthesias, although the record reflects that he only went once.  

The Veteran also alleged that his back problems began in the early 1980s.  At first, he experienced pain two or three times a month and then, at the end of his time of service, it was frequent and would occur depending on what he was doing.  After service, it continued.  He believed his current problem was the same problem he had in the Navy.  He alleged that he first saw a doctor about three years after leaving service.  He treated the pain with Motrin and went to the doctor when necessary to get pain medicine.  The first doctor visit of record is from 2004, ten years after separation from service.

In April 2013, the Board remanded the claim for a VA examination.  The April 2013 examiner noted degenerative disc disease, radiculopathy, and arthritis.  The examiner opined that based on review of the medical records, medical literature and the examiner's experience as a neurologist, there was absolutely no evidence of a chronic low back condition during active duty and for several years following separation.  The Veteran did complain of recurrent back pain at separation, but the first evidence of the Veteran seeking medical attention following service was almost ten years later.  The examiner believed that a chronic back condition could not be established as originating in service, and thus, a nexus could not be made. 

The Board again remanded the claim in September 2013 because the April 2013 VA examiner did not consider the Veteran's lay statements when forming an opinion.  As a result, the examiner provided an addendum opinion in September 2013, opining that there was no evidence that the Veteran suffered a chronic back condition during service.  The examiner reasoned that upon separation, the Veteran complained of recurrent back pain but did not have pain at the time.  Also, he did not seek medical attention for back pain until many years after separation from service.  Thus, there was no way to establish with a 50 percent certainty that the Veteran's intermittent back problem in service had anything to do with his degenerative disc disease seen eight to ten years later.  The Veteran's in-service symptoms may have been muscular only.  Because a chronic back condition with degenerative disc disease could not be established as having started in service, a nexus could not be made.   

Finally, in October 2012, a private physician submitted a letter stating that according to the Veteran, his current right radicular pain was the same that he experienced during service.  The Veteran also told him that an MRI was supposed to be performed during service, but the Veteran left service before it could be completed.  The physician stated that it was a reasonable extrapolation that the right-sided lower extremity symptoms the Veteran had in service were the same he experienced now.  

Analysis

The Board acknowledges that the Veteran complained of low back pain and tingling and numbness in his right hand and foot while in service.  In his Report of Medical History, he reported recurrent back pain and foot trouble.  Never the less, the Board finds that any low back disorder present in service resolved prior to the Veteran's discharge from service, that arthritis was not manifested until more than one year following his discharge from service, and that the Veteran's current low back disability is unrelated to service.

First, there was no diagnosis of a low back disorder in service.  Although the Veteran complained of numbness of his right foot in service, the numbness was not attributed to radiculopathy or otherwise attributed to his low back.  Moreover, the Veteran's back was found to be normal at the time of his retirement examination.  

There is no medical evidence showing that the Veteran was diagnosed with arthritis or any other low back disorder within a year of his discharge from service or until 2002, approximately 8 years following his discharge from service.  While the Veteran alleged that he saw a doctor three years after service and went whenever he needed pain medication, there is no documented evidence of this.  

Also, the September 2013 VA opinion weighs against the Veteran's claim.  The examiner reviewed the claims file and considered the Veteran's lay statements.  The examiner opined that because the Veteran's pain was intermittent and because he did not seek treatment until many years post-service, there was no way to establish with a 50 percent certainty that the Veteran's in-service back pain had anything to do with his degenerative disc disease seen eight to ten years later.  His symptoms in service may have been muscular only.  

The Veteran submitted a statement from his private physician opining that it was a reasonable extrapolation that the right-sided lower extremity symptoms the Veteran had in service were the same he experienced now.  However, because the private examiner appeared to rely solely on the Veteran's lay statements and did not indicate that the record was reviewed, the VA opinion is more probative, and the Board finds that the medical evidence weighs against the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition to medical evidence, the Board also has considered the Veteran's lay statements and the other lay evidence.  The Veteran alleged that he had back problems starting in the early 1980s that progressively worsened.  At times, he reported that his pain was constant, while at other times he reported that it was intermittent and depended on his activity.  Upon separation, he noted recurrent back pain, but was not actually experiencing pain at the time.  Also, he stated that he saw a doctor many times in service for paresthesias, beginning at least five years before separation, but there is just one report of paresthesias, less than a year before separation.  Moreover, he told the physician at the time that his paresthesias started only two or eight months beforehand.  He later stated that he went to the doctor starting three years after service, but the earliest post-service medical evidence of record is from nearly ten years after separation.  Thus, due to his inconsistency and his delay in seeking medical treatment after service, the Board finds that the Veteran is not credible as to the continuity of his symptomatology during and after service.  The statement from his ex-wife supports the presence of some back symptoms in 1991 and thereafter, but does not provide sufficient information to establish anything else.  The statements from the Veteran's co-workers and friend support the presence of back symptoms many years following the Veteran's discharge from service.  They do not support the presence of a back disorder in service or within one year of the Veteran's discharge from service.

The Veteran also alleges that the back problem he had in service is the same one he has now.  While the Veteran might sincerely believe that his post-service degenerative disc disease is related to in-service back pain and paresthesias, as a lay person, he is not competent to provide an opinion linking his back disability to in-service symptoms.  As discussed above, the preponderance of the medical evidence shows that his current disability is not related to service.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a low back disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a low back disability is denied. 




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


